Citation Nr: 9921926	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-07 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from March 1975 to February 
1986 and from April 1986 to October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence had not been submitted to reopen a claim of service 
connection for interscapular upper back pain, actually 
claimed as cervical spine condition.  See page 2, transcript 
of May 1999 hearing at the RO, before C.W. Symanski, who is 
the member of the Board rendering the determination in this 
claim and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b).  


FINDINGS OF FACT

1.  By September 1994 rating decision, the RO denied the 
veteran's claim for service connection for a cervical spine 
disability, finding that there was no evidence of a current 
disability; the veteran did not appeal that decision and it 
became final. 

2.  Additional evidence submitted since the September 1994 
rating decision includes evidence which is more than merely 
cumulative, and is probative of the issue of service 
connection.

3.  The claim for service connection for cervical spine 
disability is accompanied by objective evidence in support 
thereof; the claim is plausible.


CONCLUSION OF LAW

1.  New and material evidence has been submitted since the 
September 1994 RO decision to reopen the claim for 
entitlement to service connection for a cervical spine 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156(a) (1998).

2.  The claim for service connection for cervical spine 
disability is well grounded.  38 U.S.C.A. § 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating action dated in September 1994, the RO denied the 
veteran's claim for service connection for a cervical spine 
disability, essentially finding that there was no evidence of 
a current disability.  That determination is final and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105.  

The evidence which was of record when the RO considered the 
claim in September 1994 includes service medical records 
which showed that on the veteran's February 1975 Report of 
Medical History, prepared in conjunction with his enlistment 
examination, he reported that he had fractured his left 
clavicle at age 25.  There was no sequelae noted and the 
condition was not considered disabling.  In August 1980 he 
complained of pain in the cervical region of the spine.  He 
indicated that he was getting up from the table when he had a 
sharp shooting pain in the spine.  He claimed that the pain 
radiated to the left arm and it appeared that he had lost his 
grip in the left hand.  X-rays were negative and the 
diagnosis was myalgia.  Subsequently, in August 1980 the 
veteran was hospitalized for a possible skull fracture after 
he fell from his bike and hit his head.  The discharge 
diagnoses were skull fracture, and healing abrasions of the 
right scalp, right shoulder, right knee, and dorsum of both 
hands.  In a November 1982 Report of Medical History he 
reported that he had a broken collar bone in 1970 while 
working on an auto, and he reported having a fractured 
clavicle in 1970, which was not considered disabling.  On 
several periodic reports of medical history the veteran 
reported the pre-service history of a fractured left clavicle 
and broken collarbone.  In May 1985 he complained of right 
upper back pain, and claimed he hurt it lifting weights.  The 
assessment was left trapezius and left paraspinal muscle 
strain secondary to lifting weights.  On his Report of 
Medical History prepared in conjunction with his separation 
examination in May 1993 he reported that he had a broken 
collar bone that existed prior to entry, and was not 
considered disabling.  He also reported having head trauma in 
1982 with no sequelae, and it was not considered disabling.  
Examination revealed no abnormalities of the neck.  

On VA examination in March 1994 the veteran reported that in 
1980 he was riding a bike, hit a pot hole, and was thrown up 
into the air.  He reported that he landed on his back and 
also struck his head against a concrete curb.  He indicated 
that this resulted in a fine line fracture of the right 
temporal bone, but he had no brain injury.  Since then, he 
reported constant dull aching pain in the inter-scapula area 
of the upper back.  He also reported aching in the lower 
back, which radiated into the right gluteus area.  
Examination revealed normal range of motion of the cervical 
spine without interscapular pain.  No diagnoses related to 
the cervical spine were made.

An April 1994 report from Russell C. Packard, M.D., F.A.C.P., 
showed that the veteran was seen for evaluation for chronic 
low back pain.  He reported the bike accident in 1980 during 
service, indicating that he sustained a skull fracture and 
"hurt all over".  No complaints or findings related to the 
cervical spine were made.

By decision in September 1994, the RO denied service 
connection for a cervical spine disability.  The RO found 
that the evidence did not show a current disability.  As 
noted above, that determination is final and is not subject 
to revision on the same factual basis.  38 U.S.C.A. § 7105.  
In order to reopen such a claim, the veteran must present new 
and material evidence with respect to the claim which has 
been disallowed.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The additional evidence submitted since the September 1994 RO 
decision consists of several statements from the veteran, 
treatment records from the veteran's private chiropractor, a 
VA examination in 1996, the veteran's testimony, and a letter 
from a private physician.  

In a statement dated in November 1995, the veteran reported 
that his cervical problems were related to the bike accident 
in 1980 when he suffered a fractured skull and cuts to the 
right side of his head.  He claimed he had to constantly 
manipulate his own neck to relieve the tension and sometimes 
he could not move his head through the normal range of 
motion.  He reported numbness of the tongue, which made it 
impossible for him to talk for a few seconds, and reported 
that everything would "short circuit" for a few seconds.  
He claimed that all of these symptoms were related to the 
bike accident in 1980.  He also claimed that if an MRI were 
done, a serious impingement of the nerves exiting the 
vertebrae, as well as deterioration in that area, would be 
discovered.  He enclosed a copy of the service medical record 
showing his hospitalization in 1980 following the bike 
accident.  

In a statement dated in November 1995, the veteran reported 
nothing had ever been diagnosed by a physician because he had 
always manipulated his own neck to relieve discomfort.  He 
indicated that although he was not qualified to diagnose his 
own injury, he thought it was probably some disc degeneration 
in his neck that resulted from the bike accident, as well as 
the vertebrae moving around and occasionally impinging on a 
nerve, causing momentary paralysis of the tongue, numbness on 
the right side of the tongue, and loss of speech.  

Received in January 1996 were treatment records identified as 
being from the veteran's private chiropractor, Dr. Gingras, 
showing that in February 1994 he was complained of low back 
pain, aching in the right buttock, and tingling down the 
right leg.  He reported an onset of symptoms two days prior 
with lifting heavy equipment.  He reported a history of a 
broken left collar bone in 1972 after a car slipped off a 
jack.  An x-ray of the cervical region was reported to show 
cervical subluxations were present.  Treatment notes dated 
from February 1994 to March 1995 showed that he received 
periodic treatment for his back, including manipulation of 
various segments of his cervical spine.  

On VA examination in January 1996, the veteran reported his 
bike accident in service and claimed that three weeks after 
the accident he developed pains in the interscapular area.  
He also reported that at that time he had "snapping and 
cracking" in the neck.  He claimed that his neck constantly 
"tightened up" and felt as if it was locking up.  He also 
reported tingling and numbness of the lateral aspect of his 
tongue, and claimed that if he was speaking, he was unable to 
complete the word because of slurring of his speech.  
Objective examination showed normal range of motion of the 
cervical spine.  It was noted that the veteran complained of 
some discomfort in the paraspinal muscles when the neck was 
brought into lateral flexion.  The examiner noted that the 
sensory testing did not seem to be reliable.  The examiner 
noted that no neurologic abnormality was found involving the 
cranial nerves to explain the veteran's complaint of 
difficulty speaking.  It was noted that the symptoms he 
complained of were not anatomically consistent with cervical 
spine nerve root abnormalities.  The examiner noted that on 
VA examination in 1994, the veteran did not complain of any 
abnormalities of the neck or of his speech, and that in 
several respects the veteran had improved over his condition 
in 1994.  The examiner indicated that the veteran appeared to 
be functioning quite well despite his continued symptoms, and 
he continued under the care of a chiropractor.  It was also 
noted that there were x-rays taken of the cervical spine.  

In his February 1997 substantive appeal (VA Form 9), the 
veteran claimed that he had intermittent cervical back pain 
that sometimes interfered with his speech.  He indicated that 
he never claimed that interscapular pain was caused by the 
cervical injury, nor had he claimed that his speech problems 
were due to interscapular problems.  He indicated that he 
only claimed that his neck "occasionally" tightened up.  He 
reported that he had normal range of motion of his neck, but 
it occasionally locked up, causing neck pain and numbness 
down the right side of his tongue, making it difficult for 
him to talk for a few seconds.  He claimed that he submitted 
Dr. Gingras' treatment records not because he went to him for 
treatment for his neck, but because in Dr. Gingras' efforts 
to relieve the veteran's pain, he manipulated the cervical 
spine.  

In May 1999 the veteran testified that in a bike accident 
during service, in 1980, he was treated for a fractured skull 
and later had problems with his lower back.  He indicated 
that he was treated with medication for lower back problems, 
and that the medication also relieved his neck pain.  He 
testified that he currently had neck pain and tingling and 
numbness in the right cheek and right side of his throat.  He 
indicated he was a quartermaster in service, and was not 
involved with anything of an extremely physical nature.  He 
claimed he had never been involved in any other type of 
traumatic injury, other than falling of his bike.  He claimed 
that he first received treatment for his neck condition about 
two weeks after the bike accident in service.  He had 
tightening of the muscles on the right side of the neck, and 
he was told it was muscle spasms and he was given Motrin.  He 
claimed he was seen one month later with the same complaints.  
He indicated that he also received manipulation for his neck 
and lower back during service, in 1983 or 1985, and was also 
injected with Novocain.  He testified that x-rays of his neck 
were taken in service, but they were lost.  He claimed that 
he had neck pain and problems from the time of the accident 
in 1980 until his separation from service in 1993, and that 
his symptoms had continued ever since.  He indicated that he 
first saw a doctor for neck pain in February 1994, and x-rays 
were taken at that time.  

Received at the May 1999 hearing, along with a waiver of 
review by the RO, was an April 1999 letter, providing x-ray 
analysis, from H.L. Babcock, D.C.  Dr. Babcock indicated that 
the veteran presented for treatment of chronic problems with 
his cervical spine region.  Dr. Babcock reported that x-ray 
evaluation revealed evidence of trauma having occurred years 
ago, as evidenced by formation of spurs on the anterior 
aspect of the body portion of C6 and C7, which was indicative 
of phase one osteoarthritis.  There was 50 percent decreased 
height of intervertebral disc syndrome, which Dr. Babcock 
noted was indicative of degenerative disc disease at the C6-
C7 level, and there was similar narrowing of the disc space 
at the C5-C6 level.  The C4-C5 disc was noted to be 
constantly subjected to shear stresses due to retrolisthesis 
of C5 below C4, which usually eventuates degenerative disc 
disease.  It was also noted that the C3-C4 disc space 
appeared somewhat narrowed.  The normal A-P curvature of the 
cervical spine was noted to be altered anteriorly in upper 
segments and posteriorly in lower segments.  Dr. Babcock 
opined that these problems were of a permanent nature, and 
would never improve, but probably continue to worsen.  

Also received at the hearing were duplicate treatment records 
dated from February 1994 to March 1995 from the veteran's 
private chiropractor, Dr. Gingras.

In its July 1996 determination that new and material evidence 
had not been submitted to reopen the veteran's claim of 
entitlement to service connection for a cervical spine 
disability, the RO applied the standard set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  This test required 
that, in order to reopen a previously denied claim, "there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  Colvin at 174.  The Board notes 
that in a recent case, the United States Court of Appeals for 
the Federal Circuit determined that in imposing the 
requirement that there be a reasonable possibility of a 
changed outcome, the U.S. Court of Appeals for Veterans 
Claims (Court) in the Colvin case impermissibly ignored the 
definition of material evidence adopted by VA.  Thus, that 
part of the Colvin test was overruled.  Hodge v. West, 155 
F.3d. 1356 (Fed. Cir. 1998).  In view of the Hodge decision, 
the veteran's application to reopen the previously denied 
claim for service connection must be analyzed under the 
definition of new and material evidence provided at 38 C.F.R. 
§ 3.156(a), rather than the standard set forth in Colvin.  
The Hodge decision provides for a reopening standard which 
calls for judgments as to whether the new evidence (1) bears 
directly or substantially on the specific matter, and (2) is 
so significant that it must be considered to fairly decide 
the merits of the claim.  Hodge, supra.  

Subsequent to Hodge, the Court issued two additional 
decisions bearing on the issue of reopening claims for 
veterans' benefits:  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  In these cases, the Court stated that there is now a 
three step test to apply when a veteran seeks to reopen a 
final decision based on new and material evidence.  Elkins at 
218-219; Winters at 206.  Under Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, VA must determine 
whether based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the decisionmakers may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(a) 
has been fulfilled.  

In reviewing the evidence of record, the Board finds that 
additional evidence submitted since the September 1994 RO 
decision is new and material.  Specifically, in the April 
1999 letter, Dr. Babcock opined that the cervical spine x-
rays revealed evidence of trauma having occurred years ago, 
as evidenced by formation of spurs on the anterior aspect of 
the body portion of C6 and C7, which was indicative of phase 
one osteoarthritis.  Dr. Babcock also noted degenerative disc 
disease at the C6-C7 level, and similar narrowing of the disc 
space at the C5-C6 level.  The Board finds that the 
additional evidence is not only new, as it has not been 
previously considered by the RO, but also material as it is 
relevant to and probative of the underlying issue of whether 
the veteran has a current cervical disability.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

The Board notes that the additional evidence meets the more 
flexible standard set forth in 38 C.F.R. § 3.156(a) and 
Hodge, and finds that the April 1999 letter from Dr. Babcock 
showing a current cervical disability is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the claim is reopened.  

According to Elkins, the Board must now determine whether 
based upon all the evidence of record in support of the 
claim, presuming its credibility, the claim as reopened is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  In order 
for a claim for service connection to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the veteran.  King v. Brown, 5 
Vet. App. 19 (1993).  

Taking into consideration all of the evidence of record, the 
Board finds that the veteran's claim for service connection 
for a cervical spine disability is well grounded.  As to the 
first requirement of Caluza, there is evidence showing a 
current cervical disability.  As to the second requirement of 
Caluza, although there is no medical evidence of a cervical 
disability incurred in service, there is evidence that the 
veteran sustained a head injury in a bike accident, and he 
claims that since then he has had cervical spine pain.  
Presuming the credibility of the veteran's contentions, the 
Board finds that there is evidence of service incurrence.  As 
to the third requirement of Caluza, the Board notes that the 
letter from Dr. Babcock tends to show a nexus between the 
current cervical spine disability and a traumatic injury that 
occurred "years ago".  Hence, the Board finds the veteran's 
claim for service connection for a cervical spine disability 
to be well-grounded. 


ORDER

The claim for entitlement to service connection for a 
cervical spine disability is reopened and the claim is well 
grounded; to this extent the appeal is granted.


REMAND

After a determination of well-groundedness has been made, the 
third step in the Elkins case requires that the Board 
evaluate the merits of the claim, but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The VA has a duty to assist the veteran in the 
development of facts pertaining to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.103(a) 
(1998).  The Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

As was noted above, the evidence on which the claim was 
reopened consists of an April 1999 letter from Dr. Babcock, 
showing that the veteran has a current cervical disability.  
The Board notes that while Dr. Babcock has provided his 
analysis and opinions regarding x-rays of the cervical spine, 
the rationale for the opinion is not given.  Moreover, there 
are no clinical records or x-rays reports from Dr. Babcock.  

The Board notes that the veteran testified that x-rays of the 
cervical spine were taken in February 1994 by a private 
physician, however, a report of such x-rays has not been 
associated with the claims folder.  Additionally, on VA 
examination in 1996 it was noted that x-rays of the cervical 
spine were taken, however the report of these x-rays were not 
included with the examination report.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and private) 
from which he has received treatment for 
a cervical spine disability since April 
1999, including the private physician who 
reportedly took x-rays of the cervical 
spine in February 1994.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and request copies of 
all records of treatment, which have not 
already been obtained, and associate them 
with the claims folder.  This should 
specifically include the x-rays taken in 
conjunction with the VA examination in 
1996 and complete treatment records from 
Dr. Babcock.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination and 
a VA neurological examination, from 
examiners who have not previously 
examined him, in order to ascertain the 
nature and etiology of his cervical spine 
disability.  The claims folder must be 
reviewed by the examiners prior to 
conducting the examination so that 
pertinent aspects of the veteran's 
military and medical record may be 
reviewed.  All indicated special tests 
and studies should be conducted.  After 
review of the record and examination of 
the veteran, the examiner should render 
an opinion for the record as to whether 
it is at least as likely as not that any 
current cervical spine disability is 
etiologically related to the inservice 
bike accident which caused a skull 
fracture, as opposed to any other pre-or 
post-service injury.  The rationale for 
all opinions should be set forth fully.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  
Thereafter, the RO should readjudicate 
the veteran's claim for service 
connection for a cervical spine 
disability on a de novo basis.  If action 
taken remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case and 
a reasonable period for response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals


 

